Order unanimously modified on the law and as modified affirmed without costs in accordance with the following Memorandum: We modify the order of Supreme Court to the extent of directing defendant to pay plaintiff the sum of $7,243, representing 40% of the monies that defendant withdrew from the parties’ securities account to pay his counsel fees in this matrimonial action. Those withdrawals violated Supreme Court’s prior order prohibiting withdrawals from that account "except for use in their living expenses and for vacations”. (Appeal from Order of Supreme Court, Steuben County, Scudder, J. — Equitable Distribution and Support.) Present — Callahan, J. P., Boomer, Lawton, Boehm and Davis, JJ.